Title: From George Washington to Major General William Heath, 20 November 1779
From: Washington, George
To: Heath, William


        
          
            Dear Sir
            Head Quarters West Point 20th Novemr 1779
          
          I was last night favored with yours of yesterday. The two Connecticut Brigades are to Encamp on the west side of the river, as it may be a day or two before they march. All detachments

from those Brigades should be called in, upon giving the Adjutant General notice that he may relieve them by others, except the party under the command of Major Throop, at work upon the redoubts, which cannot conveniently be relieved till one of the Massachusetts Brigades moves up to West Point.
          The Officers going home upon furlough cannot be allowed to draw rations during their absence, it is unprecedented and would lead in the end to very great drafts upon our magazines at a distance.
          I have at length the pleasure of transmitting the Commissions for Nixons & Glovers Brigades. The Secretary of the Board of War apologises for the long delay which was occasioned by want of Parchment & by the change of Presidents, which latter circumstance obliged a number of the Commissions to have Mr Jays name erased after it was inserted. I am Dear Sir Yr Most Obet servant
          
            Go: Washington
          
        
        
          The Officers are ordered by the General orders of the day: to take their places in the Regt to which they are appointed.
        
      